Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on February 6th, 2014 and in response to Applicant’s Arguments/Remarks filed on February 5th, 2021.  Claims 2-21 are pending.
Priority
3.	Application 14/174,130 filed on February 6th, 2014 is a continuation of application 12/938,190 filed on November 2nd, 2010 which is a continuation of 11/415,949 filed May 2nd, 2006 which is a division of 10/356,277 filed January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Terminal Disclaimer
5.	Examiner notes that the Terminal Disclaimer filed on October 11th, 2019 has been approved.
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this February 5th, 2021 has been entered. 
Response to Arguments 
7.	Applicant argues that Examiner ignored the decision in Smith for allegedly not representing Office Policy. Examiner notes that the Ex Parte Smith (Appeal No. 2018-000064) is non-precedential, so nothing in the previous Office Action was untrue. Examiner further notes that this decision was not ignored by Examiner, and that it was stated that “the features of the pending application were examined using the same determination as that of Ex Parte Smith. Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks. Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in managing orders, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, order management, for which a computer is used as a tool in its ordinary capacity.” 
8.	Applicant argues that the pending claims “do not recite an abstract idea… and are therefore eligible under Prong One of the analysis.” Examiner respectfully disagrees. Examiner further notes that in Ex Parte Smith (Appeal No. 2018-000064), the 
9.	Applicant argues that “any alleged abstract idea purported to be found in the claims, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” More specifically Applicant argues “the claimed mechanism to control and manage the sending and updating of linked messages represents an improvement that integrates any judicial exception into a practical application of another technology.” Examiner respectfully disagrees and notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed below with respect to integration of the abstract idea into a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-21 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to trading/order submission and managing orders and more specifically: receiving information and a command, determining relationships between orders, transmitting messages, receiving data transmissions, and submitting an update message.
The limitations of receiving information and a command, determining relationships between orders, submitting messages, receiving data transmissions, and submitting an update message, as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, the claims only recite a computing device and electronic exchanges in claim 2. The 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 2 recites a computing device with an input device and electronic exchanges, which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept 
Dependent claims 3-21 further define the abstract idea that is present in their respective independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3-21 are directed to an abstract idea and claims 2-21 are rejected under 35 U.S.C. 101 and not patent eligible.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693